Citation Nr: 0714409	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-21 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
vocational rehabilitation benefits in the calculated amount 
of $4,015.93.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to July 
1994 and from June 1996 to June 2001.  He also had 
approximately five months of service prior to October 1990; 
however, that service has not been verified.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision by the RO Committee on 
Waivers and Compromises.  

In October 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge in Washington, D.C.



FINDINGS OF FACT

1.  Effective August 25, 2003, the veteran received 
subsistence allowance in association with his program of 
vocational rehabilitation at New Orleans Baptist Theological 
Seminary.  

2.  An overpayment in the calculated amount of $4,015.93 was 
created because the veteran failed to complete his 
application for admission to the New Orleans Baptist 
Theological Seminary.  

3.  There is no indication of fraud, misrepresentation or bad 
faith by the veteran in creation of the overpayment of 
subsistence allowance.  

4.  The veteran was at fault in creation of the overpayment 
of subsistence allowance.  

5.  A denial of waiver of the assessed overpayment would not 
defeat the purposes of the award of VA benefits.  

6.  The veteran is not shown to have relinquished a valuable 
right or incurred a legal obligation in reliance upon the 
benefits received.  

7.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran.  

8.  The recovery of the overpayment would not result in undue 
financial hardship to the veteran or his family.  



CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA 
rehabilitation subsistence allowance, in the calculated 
amount of $4,015.93, have not been met. 38 U.S.C.A. §§ 5107, 
5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Generally, VA has a duty to assist the veteran in the 
development of a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  However, such 
duty is not applicable to claims that involve waiver of 
recovery of overpayments.  See Barger v. Principi, 16 Vet. 
App. 132 (2002).  


II.  Facts

In August 2003, the veteran was approved for VA vocational 
rehabilitation benefits under Chapter 31 of Title 38 of the 
United States Code.  Those benefits included a subsistence 
allowance for him, his wife, and two children.  38 U.S.C.A. 
§ 3108 (West 2002).  

In August 2003, the veteran had reportedly enrolled in the 
Masters Degree Program in Church Administration at the 
Central Louisiana Center of the New Orleans Baptist 
Theological Seminary.  The enrollment period was to be from 
August 2003 to December 2005.  

In Guidelines for the VA Vocational Rehabilitation 
participant, the veteran was informed of his responsibilities 
including the need following each semester, to promptly 
forward a copy of his grades to his VA case manager.  He was 
also informed that he was responsible for contacting his case 
manager to report any problems that might affect his current 
training or future employment in his vocational objective.  

The school catalog stated that the admission requirements for 
the New Orleans Baptist Theological Seminary consisted of a 
Bachelor's degree from an accredited college; a full 
application for acceptance at New Orleans Baptist Theological 
Seminary; an official copy of the veteran's college 
transcript; an up-to-date immunization record; and an 
endorsement from his local church.  

In October 2003, the Dean of Admissions and Registrar (Dean) 
of New Orleans Baptist Theological Seminary acknowledged the 
veteran's application for admission.  However, the Dean noted 
that it could not be considered, until the school received 
responses from the veteran's references, his health 
certificate, proof of immunizations and an official college 
transcript.  

The Dean advised the veteran that it was the veteran's 
responsibility to see that his application materials had been 
received by New Orleans Baptist Theological Seminary.  
Nevertheless, the Dean stated that the veteran's registration 
could be processed provided that the veteran complete a 
Statement of Agreement. 

In December 2003, the Dean informed the veteran that his 
Statement of Agreement had not been received and that his 
registration materials were being returned.  The Dean stated 
that the veteran had not been enrolled in the classes he had 
been attending and would, therefore, not receive any credit.  

In a Statement of Agreement with New Orleans Baptist 
Theological Seminary, dated in January 2004, the veteran 
acknowledged that he would be enrolling under a Special 
Application Status that would allow him to begin attending 
classes while completing the remaining steps of the 
application process.  He further acknowledged the steps that 
he would need to complete his application and that his 
application for admission had to be completed and approved 
within 8 weeks or his admission status could be jeopardized.  

The veteran again acknowledged that it was his responsibility 
to verify that all application materials had been received in 
the Registrar's office.  He also acknowledged that failure to 
complete the application process and meet all additional 
admission requirements would prevent him from attending 
classes beyond that semester, from receiving grades, or from 
obtaining a transcript to use for credit at another 
institution.  

In March 2004, the Dean acknowledged the veteran's Special 
Student Status Application for admission to the Central 
Louisiana Center of the New Orleans Baptist Theological 
Seminary for course work beginning in January 2004.  The Dean 
noted that as soon as he received the veteran's health 
certificates, proof of immunizations, references, and 
official college transcript, consideration could be given for 
his full application for admission.  

The Dean emphasized that the veteran's full application for 
admission had to be completed and approved by April 9, 2004, 
in order for him to continue his studies or receive credit 
for any course work completed at the Central Louisiana 
Center.  

In June 2004, the New Orleans Baptist Theological Seminary 
notified the veteran that his account had an unpaid balance 
of $1,165.00.  He was informed that, until that balance was 
paid, he would not receive his grades or a transcript and 
would be prevented from registering in the future.  

In July 2004, the veteran contacted his case manager and 
requested that VA pay his tuition.  The veteran's case 
manager notified New Orleans Baptist Theological Seminary 
that VA was authorized to pay the veteran's tuition when 
billed.  He noted, however, that the veteran had not yet been 
billed.  

The following day, the veteran was assigned a new case 
manager.  The outgoing VA case manager left a note that the 
New Orleans Baptist Theological Seminary had not billed VA 
for tuition and was holding the veteran responsible.  He 
requested that the new case manager coordinate with New 
Orleans Baptist Theological Seminary so that the veteran 
would not be suspended.  

In August 2004, the veteran met with his outgoing VA case 
manager to discuss a change in his vocational rehabilitation 
plan.  Following a discussion of the various options, the 
veteran decided to pursue the Master's Degree in Christian 
Administration.  

On or about September 23, 2004, the veteran asked VA about 
the status of his subsistence allowance.  He stated that he 
had been attending classes since August 2004 but that there 
was no award of subsistence allowance in the system.  That 
day, the case manager called the school to obtain an 
enrollment certification.  However, the certifying official 
was not there.  The case manager informed the veteran of his 
efforts.  

On October 6, 2004, the Dean informed the veteran's VA case 
manager that the veteran had not completed the application 
process to complete his enrollment.  He noted that the 
veteran's application lacked several necessary documents and 
had sent the veteran several letters in that regard.  
However, the Dean stated that the veteran had failed to 
respond.  

That day, the VA case manager informed the veteran that he 
had not been officially enrolled in school.  The veteran 
responded that if he got to it he would and stated that he 
would call the Dean when he got a chance.  

On October 20, 2004, the Dean informed the veteran that he 
had been allowed to begin his studies on the basis of a 
Contingency Application with the understanding that he would 
complete the full application form before the end of the Fall 
2003 - 2004 semester.  The Dean noted, however, that as of 
October 20, 2004, the veteran's application for admission had 
not been completed and approved.  

The Dean further noted that the application still lacked the 
veteran's health certificate and a reference form  The Dean 
stated that, therefore, the New Orleans Baptist Theological 
Seminary would be unable to process his registration for 
course work at the Central Louisiana Center.  The Dean 
notified the veteran that, by not being officially registered 
for courses, he would not receive any credit for courses he 
was then attending or had attended.  

On October 20, 2004, the VA case manager talked with the Dean 
and noted that the veteran had been given another chance to 
provide the requested information but had failed to do so.  
The Dean reiterated that the veteran would not receive any 
credit for courses completed at the seminary and that he 
would so inform the veteran.  

That day, the veteran's case manager informed the veteran of 
his conversation with the Dean.  The veteran stated that he 
was not going to worry about the issue.  He also that he 
would not rush his pastor to write a letter of recommendation 
and that it did not matter to him.  

The VA case manager informed the veteran that VA would not 
pay for any courses for which the veteran did not receive 
credit, noting that the veteran had been attending school 
since August 2003.  In this regard, the case manager noted 
that the veteran would not receive any credit for his entire 
attendance at New Orleans Baptist Theological Seminary.  

Therefore, the VA case manager stated that the veteran's 
subsistence allowance would be stopped retroactive to August 
2003.  That action created the overpayment of $4,015.93.  The 
case manager also noted that the veteran would be required to 
repay any costs associated with the program.  

On October 21, 2004, the veteran's case manager attempted to 
telephone the veteran at home and on his cell phone.  
However, the veteran was unavailable, and the case manager 
requested that the veteran contact the office.  

In a letter received by the RO on November 18, 2004, the 
veteran requested that VA waive recovery of the overpayment 
of $4,015.93.  He stated that he could not force his pastor 
to furnish a statement and that, as such, the failure to 
complete the formal application process was, effectively, 
beyond his control.  He noted, however, that he had attended 
and passed all his classes.  He further noted that he was 
trying to work with the school to correct the problem and 
that recovery of the overpayment would cause a financial 
burden on his household.  

In November and December 2004 and July 2005, the VA case 
manager attempted to reach the veteran by telephone and by 
letter to schedule an appointment to evaluate his case.  The 
veteran did not respond to those communications, and in 
December 2004 and August 2005, he failed to report for 
scheduled appointments.  

On May 9,2006, VA notified the veteran that, effective that 
day, his vocational rehabilitation program was being 
discontinued due to his failure to cooperate.  

During his recent hearing, the veteran acknowledged  that he 
had not received college credits for his course work at New 
Orleans Baptist Theological Seminary, because he had not 
properly completed that application process.  He testified 
that he had been unable to complete the application, because 
his minister him refused to give him a required letter of 
recommendation and that the failure to complete the 
application was beyond his control.  Therefore, he maintained 
that he was not at fault for failing to fulfill his 
application requirements.  The veteran noted, however, that 
he had attended classes and had done quite well.  

The veteran further acknowledged that, during his attendance, 
he had received subsistence allowance from VA.  He noted, 
however, that he had not received correspondence from VA in 
regard to that matter.  He further noted that recovery of the 
resulting overpayment would create financial hardship for him 
and his family.  Therefore, he requested that VA waive 
recovery of the associated over payment.  


III.  Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith. 38 U.S.C.A. § 5302.  Such 
elements contemplate a willful failure to report information 
with the intent to obtain unsettled benefits.  

In evaluating the veteran's request to waive recovery of the 
overpayment, the Committee on Waivers and Compromises did not 
find fraud, misrepresentation or bad faith on the part of the 
veteran in creation of the debt.  The Board agrees, and 
therefore, there is no statutory bar to waiver of recovery of 
the overpayment.  

Thus, the question before the Board is whether recovery of 
the indebtedness would be against equity and good conscience, 
in which case recovery of the overpayment may be waived. 38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

The standard "equity and good conscience" is applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, including but not limited to:

1.  Fault of the debtor, such that the debtor's actions 
contributed to creation of the debt;

2.  Balancing the faults of the debtor against any faults of 
VA;

3.  Undue hardship, such that collection of the debt would 
deprive the debtor or his family of the basic necessities of 
life.

4.  Whether recovery of the overpayment would nullify the 
objective for which the VA benefits were intended.

5.  Unjust enrichment, such that failure to make restitution 
would result in unfair gain to the debtor.

6.  Whether the veteran's reliance on VA benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a).

VA's working definition of "fault" is:  The commission or 
omission of an act that directly results in the creation of 
the debt.  Veterans Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the debtor had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  

Although the veteran reports that he is trying to work with 
the school to resolve the problems with respect to receiving 
credit for his coursework, the evidence suggests otherwise.  
Despite numerous notices and opportunities, the veteran did 
not take steps prior to October 2004 to inform VA that he was 
having difficulty completing his enrollment application for 
New Orleans Baptist Theological Seminary.  When he was 
informed, he did not respond in a constructive manner so as 
to resolve the problem.  

The veteran contends that the failure to complete his 
application was beyond his control.  However, this did not 
prevent him from fulfilling his responsibility to notify VA 
of the problem and working to resolve the situation.  

Despite many attempts by the school and by VA to contact him, 
the veteran frequently failed to respond or attend 
appointments to resolve or at least mitigate the situation.  
Indeed, as early as October 2003, he was well aware or should 
have been aware that there were difficulties with his 
application.  

While the veteran contends that he did not receive many of 
the phone calls or mail regarding his enrollment status, he 
has not presented any evidence to support these assertions.  
Conversely, the reports of messages left for the veteran are 
recorded in the claims file.  Moreover, the aforementioned 
letters were sent to his last address of record, and none 
were returned as undeliverable.  

In this regard, Government officials are presumed to have 
properly discharged their official duties.  Unless rebutted 
by clear evidence to the contrary, the Secretary of the VA is 
entitled to the benefit of this presumption.  See, e.g., 
Baldwin v. West, 13 Vet. App. 1, 6 (1999)  

Accordingly, the Board must conclude that the veteran 
received notice of the difficulty with his application.  He 
knew or should have known that he had to take appropriate 
steps to contact VA to resolve the problem.  

Due to his inaction, the veteran is substantially at fault in 
creation of the debt.  However, there is no evidence of 
counterbalancing fault on the part of VA.  Once the school 
notified VA of the veteran's application problems, the 
veteran's case manager maintained contact with the school and 
attempted to contact the veteran to resolve the problem.  

Although the veteran was at fault in creation of the debt, 
that does not end the inquiry as to whether it would be 
against equity and good conscience to recover the 
overpayment.  As noted, a number of other factors must be 
considered.  

In this case, the recovery of the overpayment would not 
defeat the original purpose of the benefit by nullifying the 
objective for which it was intended.  The benefits were 
intended to allow the veteran to obtain an education which he 
did not properly do during the time that he was receiving the 
benefits at issue.  

There is also no evidence that the veteran's reliance on VA 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation.  However, the 
failure of the Government to insist on its right to repayment 
of the debt would result in his unjust enrichment at the 
expense of taxpayers, because the veteran received 
subsistence benefits without completing the steps necessary 
to receive credit toward the completion of his VA vocational 
rehabilitation program.  

Although the veteran was unjustly enriched, the final 
consideration is whether collection of overpayment would 
subject him and his family to undue hardship.  

The veteran's recent financial statement shows that his 
veteran's current net income was approximately $3600.00 which 
consists of his and his wife's income, after federal, state 
and local income taxes and a monthly payment to the Internal 
Revenue Service.  He reports total monthly expenses of 
$3855.00, including a $2000.00 mortgage, $500.00 for food, 
$500.00 for utilities and heat, $175.00 for insurance, 
$200.00 for gas, $25.00 for an alarm, and $455.00 which 
constitutes a consumer loan payment on a 2004 truck costing 
$32,000.00.  

Although the veteran's  monthly expenses reportedly exceed 
his monthly net income, his truck payment does not constitute 
a basic necessity.  Moreover, he has at least two additional 
vehicles which he counts as assets.  

The veteran reports that he  was a month behind on his 
mortgage; however, the foregoing report shows that his income 
does exceed the expenses for his necessities.  

Exclusive of living expenses, the veteran reports monthly 
installment contracts of a discretionary type.  They consist 
of the $455.00 on the truck; $75.00 to Direct TV; and $89.32 
to Centerpoint.  Although he reports that he is in arrears on 
all of his installment contracts, those debts deserve no 
greater consideration than the overpayment which he owes VA.  

In light of the foregoing, the Board concludes that 
collection of the VA overpayment $4,015.93 would not deprive 
the veteran and his family of the basic necessities of life, 
such food, clothing and shelter.  As such, it would not 
subject them to undue financial hardship.   

Accordingly, the Board concludes that waiver of recovery of 
the overpayment of the Chapter 31 vocational rehabilitation 
assistance is not warranted.  



ORDER

Waiver of recovery of an overpayment of the veteran's 
subsistence allowance under 38 U.S.C.A. Chapter 31 in the 
calculated amount of $4,015.93 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


